116 F.3d 1486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  SHORELINE ASSOCIATES, a California limitedpartnership, Debtor.William BROACH, Trustee in bankruptcy for SHORELINEASSOCIATES, a California limited partnership,Plaintiff-Appellant,v.Albert J. MILLER, Defendant,andWalter SULLIVAN, III;  Lawrence V. BROOKS;  Avery CHOPE;Joseph E. PETERSON;  Theodore A. KOLB;  Louis L. PHELPS;SHORELANDS PARK, a purported Corporation;  RichardEHRENBERGER;  Philip CORIN;  Ricardo ROSARIO, Defendants-Appellees.
No. 96-16868.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 11, 1997.Decided June 25, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-92-02203-EFL;  Eugene F. Lynch, District Judge, Presiding.
Before:  REINHARDT, T.G. NELSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on July 31, 1996.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3